DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 11/27/2020 has been entered. Claims 1-10 remain pending and have been examined below. After further consideration the amendment to the claims regarding the change of the term “fast lift” to “quick release” still presents the same issue of indefiniteness regarding the terms “quick” as the term “fast”.  The Office addresses the issue below with the term “releasable cover”. The amendment to the claims regarding the change of the term “release” to “latch” presents an issue where the term “latch” is not mentioned in the disclosure once. The Office addresses the issue below with the term “release arm”. Because the claims were amended according to the claim interpretation in the Office action date 09/01/2020, and the Office action has rejected these terms again, the Office has issued a second non-final Office action to afford the Applicant the opportunity to fully respond. Regarding the other rejections under 35 U.S.C. 112(b) as stated in the office action dated 09/01/2020, the amendments have overcome these rejections and are hereby withdrawn.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: on page 7, line 15 of the Applicant’s disclosure two openings are recited, 136 and 137, however in claim 6 and per the amendment, there is recited a first opening and a second opening. Please distinguish which opening is the first opening and which opening is the second opening in the disclosure.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a contact portion in claim 1, where in the instant case the contact portion is interpreted per the Applicant’s disclosure to be a contact surface as indicated in paragraph [0026] item 119. A resilient element in claim 1, where in the instant case, the resilient element in interpreted per the Applicant’s disclosure to be a spring in paragraph [0028], item 157. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 (Currently Amended), the following limitations are indefinite: 
The term “quick release cover” is unclear, what does quick mean? Where would one of ordinary skill in the art know where infringement begin and where infringement would end? For purposes of examination the Office will interpret the term “quick release” to be “a releasable cover”.
The term “latch” is not found in the specification but is understood to replace the term “release” in the claims. For purposes the Office will interpret the limitation “latch” to read as “a release arm”.
The limitation “a body receiving the drive module, the body including a base, an extendable rod extended from the body and connected to the tension arm” is indefinite because it is unclear if the extendable rod is connected to the tension arm or if the base is connected to the tension arm. For purposes of examination the office will interpret the limitation to read as “… the body including a base, and an extendable rod extended from the body , wherein the extendable rod is connected to the tension arm
The in line 8, the limitation “and a cover fastening assembly disposed within and partially extending from the base” is unclear due to the amendment such that the term “and a…” renders the limitation unclear if the cover fastening assembly is part of the base or part of the body. For purposes of examination the Office will interpret the limitation to read as “and the body further includes a cover fastening assembly …”.
The limitation “a latch being pushed by the contact portion” is indefinite because the term “being pushed by” is unclear. Is the release arm always pushed by the contact portion? For purposes of examination the Office will interpret the limitation to read as “a release arm engagable with the contact portion of the tension arm”.
The limitation “and a resilient element for biasing the latch in an original position” is indefinite because it is unclear where the resilient element is located. Is it within the cover fastening assembly? For purposes of examination the Office will interpret the limitation to read as “and the cover fastening assembly further includes a resilient element for biasing the release arm in an original position”.
Claims 2-10 are rejected as being dependent on claim 1.
Regarding claim 6 (Currently Amended), the limitation “a hook and a push portion which protrudes out of the first opening are disposed at two ends of the latch respectively, and the fastening portion is inserted into the second opening to be engaged with the hook” is indefinite because it is unclear what the first and second opening are from the figures and from the limitations above. Are the two openings mis-indentified? One of ordinary skill in the arm would be unable to ascertain where infringement began and where infringement ended.
Claim 7 is rejected as being dependent on claim 6.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (U.S. Patent No. 9,511,468), hereinafter referred to as Suzuki.
	Regarding claim 1 (Currently Amended), Suzuki discloses A belt sander having a releasable cover structure, comprising: 
	a drive mechanism, the drive mechanism including a drive module (Suzuki, figure 6, item 140), a tension arm (Suzuki, figure 6, item 130), a driven wheel (Suzuki, figure 6, item 145), and a sanding belt (Suzuki, figure 6, item 148), wherein the tension arm is disposed between the driven wheel and the drive module (Suzuki, figure 6, item 130 is between items 140 and 145), and the sanding belt surrounds the driven wheel, the drive module, and the tension arm (Suzuki, figure 6, showing item 148 surrounds item 140, item 130 and item 145); 
	a body receiving the drive module (Suzuki, figure 6, item 110 receives item 140), the body including a base (Suzuki, figure 1, item 112), and an extendable support rod extended from the body, wherein the extendable rod is connected to the tension arm (Suzuki, figure 6, item 113 is connected to and extends from the body, item 110), and the body further includes a cover fastening assembly disposed within and partially extending from the base (Suzuki, see annotated figure 3, item A is within item 110 and partially protrudes from item 110), the tension arm including a contact portion configured to contact the cover fastening assembly (Suzuki, figure 2, item 130 includes item 164 which has plate surface item 169), the cover fastening assembly including a release arm engagable with the contact portion (Suzuki, figure 2, item 174 is pushed by item 169) and the cover fastening assembly further includes a resilient element for biasing the release arm in an original position (Suzuki, figure 2, item 170); and 
	a releasable cover (Suzuki, figure 2, item 180), one end of the cover being pivotally connected at one side of the body (Suzuki, see annotated figure 3, one end being item B and is pivotally connected at one side of the body by item 126), the other end of the cover including a fastening portion engaged with the release arm (Suzuki, see annotated figure 3, item C being the other end and is fastened to the release arm, item 174, through items 196 and 170).
	Regarding the contact portion, the plate surface item 169 of item 130 of Suzuki, the plate surface is recognized as being functionally equivalent to the disclosed contant per the Applicant’s disclosure in paragraph [0039] where the contact portion item 119 is replaced by the contact plate item 116 as the plate surface 169 does the claimed function in substantially the same way with substantially the same result and is recognized in the art as being functionally equivalent.
	Regarding the resilient element, the resilient element of Suzuki, item 170, is recognized in the art as being functionally equivalent to a spring.

    PNG
    media_image1.png
    409
    621
    media_image1.png
    Greyscale

	Regarding claim 2 (Currently Amended), Suzuki further discloses the belt sander having the releasable cover structure according to claim 1, wherein a top end of the release arm includes a push portion and a hook at one side of the push portion (Suzuki, figure 3, item 174 has a push portion item 172 and is in the shape of a hook by item 178).
	Regarding claim 3 (Currently Amended), Suzuki further discloses The belt sander having the releasable cover structure according to claim 2, wherein the contact portion of the tension arm pushes the push portion a distance to disengage the hook from the fastening portion  (Suzuki, column 2, lines 39-50).
	Regarding claim 5 (Currently Amended), Suzuki further discloses the belt sander having the releasable cover structure according to claim 1, wherein the cover fastening assembly includes a pivot shaft pivotally connecting the release arm (Suzuki, figure 3, item 126), and the base includes a recess accommodating the release arm and the resilient element (Suzuki, figure 3, item 122).

    PNG
    media_image2.png
    351
    530
    media_image2.png
    Greyscale
	Regarding claim 6 (Currently Amended), Suzuki further discloses the belt sander having the releasable cover structure according to claim 5, wherein the base further includes a first opening (Suzuki, see annotated figure 3, first opening item D) and a second opening opposite to the first opening and communicating with the recess (Suzuki, see annotated figure 3, second opening, item E communicating with item 122), a hook (Suzuki, figure 3, item 174) and a push portion which protrudes out of the first opening are disposed at two ends of the release arm respectively (Suzuki, figure 3, push portion item 164), and the fastening portion is inserted into the second opening to be engaged with the hook (Suzuki, figure 3, the fastening portion item C is protruding from item E and engages item 174).

	Regarding claim 7 (Currently Amended), Suzuki further discloses the belt sander having the releasable cover structure according to claim 6, wherein the pivot shaft is disposed between the hook and the push portion (Suzuki, figure 3, item 126 is between item 164 and item 174), the contact portion of the tension arm pushes the push portion to rotate the release (Suzuki, item 169 is pushed by item 164, therefore there must be an equal and opposite push from item 169 to item 164).
	The recitation “thereby the hook is released from the fastening portion" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Suzuki, figure 3, item 174 is capable of being released from the fastening portion of the cover item 180.
	Regarding claim 8 (Currently Amended), Suzuki further discloses the belt sander having the releasable cover structure according to claim 1, wherein the cover fastening assembly includes a pivot shaft pivotally connected to the release arm (Suzuki, figure 2, item 126) and a push pin which is used to push the release arm (Suzuki, figure 3, item 164), the release arm is rotatable about the pivot shaft (Suzuki, figures 2-4 showing item 174 is pivoted around item 126), and the base includes a recess accommodating the release arm and the resilient element (Suzuki, figure 3, item 122) and includes a pin hole (Suzuki, figure 1, hole for item 164).
	The recitation “for accommodating the push pin" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Suzuki, figure 1, the hole for item 164 is capable of holding item 164).
	Regarding claim 9 (Currently Amended), Suzuki further discloses the belt sander having the releasable cover structure according to claim 8, wherein the fastening portion is a (Suzuki, figure 3, item 170 has a hole to fasten item 180), the cover includes a resilient plate at one side of the fastening hole (Suzuki, figure 3, item 170 is a resilient element and has the hole at one side of it), and a hook engaged with the fastening hole (Suzuki, figure 3, item 174 is engaged with a fastening hole by being part of it) and a push portion pushed by the push pin are disposed at two ends of the release arm, respectively (Suzuki, figure 1, item 172 is a push portion pushed by item 164).
	Regarding claim 10 (Currently Amended), Suzuki further discloses the belt sander having the releasable cover structure according to claim 9, wherein the release arm is formed in a straight line (Suzuki, figure 2, formed along axis 168), and one end of the tension arm is moved to push the push pin (Suzuki, figures 2-4, end of the tension arm, item 130 engages item 164).
	The recitation “so that the push pin pushes the push portion, the hook is released from the fastening hole and rotated to contact the resilient plate" is considered to be an intended use limitation.  The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II. In the instant case, Suzuki, figures 2-4, item 164 pushes item 172 and is capable of meeting the recitation.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 4 (Currently Amended), claim 4 is indicated as allowable subject matter for the same reasons indicated in the office action dated 09/01/2020
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723